NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


STATE OF FLORIDA,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D16-4584
                                            )
DERANTY E. TAYLOR,                          )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for Manatee
County; Susan B. Maulucci, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee and Helene S. Parnes, Senior
Assistant Attorney General, Tampa,
for Appellant.

Howard L. Dimmig, II, Public Defender and
Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, LUCAS, and BADALAMENTI, JJ., Concur.